Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s amendment filed on 2/12/2021
Claims 1-25 have been submitted for examination
Claims 1-25 have been allowed
Allowable Subject Matter
1.	Claims 1- 25 are allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter.  	
The present invention pertains to a scan controller include memory and circuitry, where the circuitry is configured to respond to a first signal by sending a second signal to isolate state retention elements from non-state retention elements in a scan chain of power gating circuitry and cycling through the scan chain while obtaining state retention data from the state retention elements during each cycle. The circuitry may be further configured to determine a first error detection code from the state retention data and store the error detection code in the memory. The circuitry may be configured to determine a second error detection code in response to another signal and compare the first error detection code with the second error detection code. The circuitry may be configured to send a signal indicating that the state retention data is corrupted if the first error detection code does not match the second error detection code. 
Attorney Docket No. 1884.836US1 
62 Client Ref. No. AB9417-US The prior art of record for example Flynn teaches data processing apparatus with state retention circuits into which state values are saved from nodes within the data processing circuitry when entering a sleep mode from an active mode. Error management circuitry is coupled to the state retention circuits and detects errors in the 

However, The prior art of record are not concerned with and do not teach, suggest or otherwise render obvious  the features cited in claim 1 (allowable features are emphasized) :  
“ An apparatus of a scan controller, the apparatus comprising: memory and circuitry coupled to the memory, the circuitry configured to: in response to a first signal, send a second signal to isolate state retention elements from non-state retention elements in a scan chain of power gating circuitry, the scan chain of power gating circuitry comprising state retention elements and non-state retention elements joined in a serial chain; cycle through the scan chain obtaining state retention data from the state retention elements; determine an error detection code based on the state retention data; store the error detection code in the memory; and send a third signal, the third signal indicating that the error detection code has been determined.”.
	Claims 2-12 depend from claim 1, are also allowable.
	Claims 13, 17 and 22 have allowable limitations similar to claim 1.
	Claims 14-16 depend from claim 13 are also allowable.
	Claims 18-21 depend from claim 17 are also allowable.
	Claims 23-25 depend from claim 22 are also allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/SAMIR W RIZK/Primary Examiner, Art Unit 2112